DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 312 at [00144].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph 00139 of the specification as originally filed recites “the outside layer … can comprise antiblock particulates having an average particle size of from 3000 microns to 10,000 microns.” However, according to paragraph 0099 the outside layer has a thickness of 0.05-15 mils (1.27 – 381 microns) and therefore cannot contain particles that large of size. As evidenced by paragraph 0097 the specification should recite “antiblock particulates having an average particle size of at least 3 microns.”
Appropriate correction is required.

Claim Objections
Claims 1-2, 7, 11, 27, 57, and 73 are objected to because of the following informalities:  
Claims 1-2, 7, 11, 27, and 57 refer to the inside heat seal layer in different ways, such as “inside layer”, “inside seal layer”,  “seal layer” and “heat seal layer”. For purposes of clarity and uniformity all instances referring to the inside heat seal layer should recite “inside heat seal layer”.
Claim 73 recites “the heat-shrinkable film tubing is has a…” which should recite “the heat-shrinkable film tubing has a….”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 73 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 73 recites the limitation “antiblock particulates having an average particle size of from 3000 microns to 10,000 microns.” However, according to paragraph 0099 of the specification as originally filed the outside layer has a thickness of 0.05-15 mils (1.27 – 381 microns). One of ordinary skill ordinary skill in the art would not be .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 7, 11-12, 27, 39, 48, 57, 65, 69, 73, 77, 82, 91, and 94 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites two different Markush groups in lines 16-30 pertaining to the fast-blooming release agent list of (a)(ii) and the slow-blooming release agent list of a (a)(iii), wherein the Markush groups are not in proper and complete inclusive form, and should conclude each list with the word “and”. For purposes of examination claim 1 is interpreted such that the word “and” is recited before the last item in each of the two different lists; for example, “… glycerol monoleate, and glycerol monostearate.”
Claim 1 recites the limitation "based on total layer weight" 3 times in lines 13-14, 17, and 23.  It is unclear what layer the total layer weight is referring to. For purposes of examination claim 1 is interpreted as reciting “based on total inside heat seal layer weight.”

Claim 2 recites the limitation “present in an amount from…ppm” 3 times in lines 3-4, 5, and 6. It is unclear what basis is used for the content. For purposes of examination, claim 2 is interpreted as reciting “present in an amount from…ppm based on total inside heat seal layer weight.”
Claim 12 recites the term "about 1,000 to 15,000 ppm" which is a relative term which renders the claim indefinite. The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, claim 12 is interpreted as reciting “1,000 to 15,000 ppm.”
Claim 48 recites the limitation “an L+T free shrink” in lines 2. It is unclear what the terms “L+T” refer to. For purposes of examination, claim 48 is interpreted as reciting “a longitudinal and transverse direction free shrink.”
Claims 7, 11, 27, 39, 57, 65, 69, 73, 77, 82, 91, and 94 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since these claims depend from the claims rejected above and do not remedy the aforementioned deficiencies.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 39 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites a range for the antiblock particulate presence of 1,500 to 20,000 ppm, which is not contained within the claim 1 range from which claim 2 depends of at least 2000 ppm. For purposes of examination claim 2 is interpreted as reciting the range of “2,000 to 20,000 ppm.
Claim 39 recites “The packaging article according to Claim , wherein.” It is unclear what claim claim 39 depends on. For purposes of examination claim 39 is interpreted as reciting “The packaging article according to Claim 1, wherein.”
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7, 11-12, 27, 39, 48, 57, 65, 69, 73, and 82 are rejected under 35 U.S.C. 103 as being unpatentable over Ennis et al. (US 6663905 B1) in view of McAllister et al. (US 20040115453 A1).
Regarding claim 1, Ennis teaches a packaging article comprising a heat-shrinkable film tubing in lay-flat configuration, the heat-shrinkable film tubing having a first lay-flat side in contact with a second lay-flat side (Col. 2 Lines 6-40). Ennis further teaches the heat-shrinkable film tubing comprising a multilayer heat-shrinkable film comprising: an inside heat seal layer heat sealed to itself (Col. 2 Lines 22-51 and Col. 6 Lines 55-57), with a first portion of the inside heat seal layer being on the first lay-flat side of the packaging article and a second portion of the inside heat seal layer being on the second lay-flat side of the packaging article, with the first portion of the inside heat seal layer being in contact with the second portion of the inside heat seal layer (Col. 14 Lines 10-23 and Fig. 1 – see Part 28). Ennis further teaches wherein the inside heat seal layer comprises an inside heat seal layer polymeric composition comprising LLDPE (Table 1, Col. 6 Line 55 – Col. 7 Line 8), which has a density of .91-.94 g/cc (Col. 12 
Ennis does not teach wherein the antiblock particulates have a mean particle size of at least 3 microns. Ennis also does not teach wherein the inside heat seal layer further comprises: (a)(ii) a fast-blooming release agent in the inside heat seal layer in an amount of at least 1200 ppm, based on total layer weight, the fast-blooming release agent comprising at least one member selected from the group consisting of erucamide, oleamide, lauramide, lauric diethanolamide, monoglyceride, diglyceride, glycerol monoleate, and glycerol monostearate; and (a)(iii) a slow-blooming release agent in the inside heat seal layer in an amount of at least 1200 ppm, based on total layer weight, the slow-blooming release agent comprising at least one member selected from the group consisting of stearamide, bis-stearamide, ethylene bis-stearamide, stearyl stearamide, stearyl erucamide, erucyl erucamide, behanamide, ethylene bis-oleamide, oleyl palmitamide, stearate ester, sorbitan stearate, mono stearate, di stearate, tri stearate, sorbitan monolaurate, pentaerythritol stearate ester, polyglycerol stearate, zinc stearate, calcium stearate, magnesium stearate, sodium stearate, and potassium stearate.
McAllister teaches a heat-shrinkable, heat-sealable multilayer film (McAllister, Par. 0006, 0026, 0075-0076, and claims 1, 6), comprising antiblock particulates (McAllister, Par. 0007, 0025). McAllister further teaches the use of 20,000 ppm antiblock agent for a particle size of less than 1 micron, and 
Since both Ennis and McAllister teach heat-shrinkable, heat-sealable multilayer films, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of McAllister to modify Ennis by using McAllister’s antiblock particulates in the amount taught by McAllister as the antiblock particulates of Ennis, as well as use McAllister’s release agents discussed above in the inside heat seal layer of Ennis. This would allow for a material with low blocking and high slip properties for use in packaging applications (McAllister, Par. 0002). Ennis further teaches the packaging article is capable of opening (Figs 1, Figs 1, 4, Col. 2 Lines 6-11, and Col. 5 Lines 50-63), and Ennis in combination with McAllister renders obvious the packaging article structure and materials that are claimed and disclosed in the instant specification as described above.  Therefore, if modified Ennis’ packaging article was tested in the same manner as recited in claim 
Regarding claim 2, modified Ennis teaches the packaging article according to claim 1, wherein the inside heat seal layer has a thickness of .33 mils (Ennis, Table 2) which lies within the claimed range of from 0.2 mil to 1.1 mil, and therefore satisfies the claimed range, see MPEP 2131.03. Modified Ennis further teaches wherein the inside heat seal layer polymeric composition has a density of .91-.94 g/cc (Ennis, Col. 12 Lines 49-53), which overlaps the claimed range of less than 0.915 g/cm3, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. Modified Ennis further teaches wherein the antiblock particulates are present in an amount of 20,000 ppm antiblock agent for a particle size of less than 1 micron, and about 1000 ppm for a particle size of about 5 microns (McAllister, Par. 0025). Modified Ennis therefore teaches wherein the antiblock particulates have an average particle size of from 1 micron to 5 microns, present in the outside layer in an amount from 1000 ppm to 20,000 ppm. Modified Ennis’ particle size range and presence range overlap the claimed ranges of 3 to 25 microns and 2,000 to 20,000 ppm respectively, and therefore establish a prima facie case of obviousness over the claimed ranges, see MPEP 2144.05, I. Modified Ennis further teaches wherein the fast-blooming release agent is present in an amount of 10000 to 12000 ppm (McAllister, Par. 0059-0064) based on total weight of the inside heat seal layer, and the slow-blooming release agent is present in an amount of 3000-5000 ppm (McAllister, Par. 0073). Modified Ennis’ fast and slow blooming release agent presence ranges lie within the claimed range 2,000 to 20,000 based on total weight of the inside heat seal layer, and thus satisfy the claimed range, see MPEP 2131.03.
Regarding claim 7, modified Ennis teaches the packaging article according to claim 1, wherein the inside heat seal layer has an inside surface and the outside layer has an outside surface (Ennis, Figs 1-4). Modified Ennis renders obvious the packaging article structure and materials that are claimed and disclosed in the instant specification as described above.  Modified Ennis further teaches wherein the 
Regarding claim 11, modified Ennis teaches the packaging article according to claims 1 and 7, wherein the inside heat seal layer has an inside surface free of dust thereon as described above for claim 7. Modified Ennis does not teach wherein the outside layer has an outside surface free of dust thereon and the outside layer comprises at least one slip agent selected from the group consisting of polysiloxane, release agent, and wax.
	McAllister teaches a heat-shrinkable, heat-sealable multilayer film (McAllister, Par. 0006, 0026, 0075-0076, and claims 1, 6), wherein the outer layer comprises antiblock particulates, fast-blooming agent (amidic wax), and slow-blooming agent (transition metal salt of stearic acid, or ester of stearic acid) (McAllister, Par. 0027, 0059-0073). Modified Ennis further teaches wherein the outside layer comprises release agent (amidic wax) (McAllister, Par, 0059-0073).
Since both modified Ennis and McAllister teach heat-shrinkable, heat-sealable multilayer films, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of McAllister to modify modified Ennis by including McAllister’s antiblock particulates, fast blooming release agent, and slow-blooming release agent in the amount in the outside layer of Ennis. This would allow for a material with low blocking and high slip properties for use in packaging applications (McAllister, Par. 0002). Modified Ennis renders obvious the packaging 
	Regarding claim 12, modified Ennis teaches the packaging article according to claim 11, wherein the slip agent (amidic wax) is present in a total amount of from 3,000 ppm to 6,000 ppm based on weight of the outside layer (McAllister, Par. 0064), which is encompassed by the claimed range of 1,000 to 15,000 and therefore satisfies the claimed range, see MPEP 2131.03.
	Regarding claim 27, modified Ennis teaches the packaging article according to claim 1, wherein the inside heat seal layer has a thickness of 0.33 mils (Ennis, Table 2), which lies within the claimed range of from 0.15 mil to 5 mils, and thus satisfies the claimed range, see MPEP 2131.03.
	Regarding claim 39, modified Ennis teaches the packaging article according to claim 1, wherein the outside layer has a thickness of 0.56 mils (Ennis, Table 2), which lies within the claimed range of at least 0.05 mil, and therefore satisfies the claimed range, see MPEP 2131.03. Modified Ennis further teaches wherein the outside layer comprises at least one slip agent (amidic wax) present in a total amount of from 3,000 ppm to 6,000 ppm based on weight of outside layer (McAllister, Par. 0064), which is encompassed by the claimed range of 1,000 to 15,000 and therefore satisfies the claimed range, see MPEP 2131.03.

	McAllister teaches a heat-shrinkable, heat-sealable multilayer film (McAllister, Par. 0006, 0026, 0075-0076, and claims 1, 6), wherein the heat shrinkable film has a longitudinal and transverse direction free shrink at 200 °F (93.3 °C) of at least 8 percent, measured in accordance with ASTM D 2732 (McAllister, Par. 0026). It would have been obvious to one of ordinary skill in the art that this would result in a range of free shrink at 80 °C that overlaps the claimed range of at least 50 percent, and therefore establish a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. 
Since both modified Ennis and McAllister teach heat-shrinkable, heat-sealable multilayer films, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of McAllister to modify modified Ennis by creating the multilayer film such that it exhibited a longitudinal and transverse direction free shrink at 85 °C of at least 50 percent measured in accordance with ASTM D 2732. This would allow for a material with low blocking and high slip properties for use in packaging applications as well as sufficient shrinkage (McAllister, Par. 0002, 0013, and 0026). Furthermore, modified Ennis renders obvious the packaging article structure and materials that are claimed and disclosed in the instant specification as described above.  Therefore, if modified Ennis’ packaging article was tested in the same manner as recited in claim 48, one of ordinary skill in the art would reasonably predict to achieve substantially identical results as required by claim 48 with a reasonable expectation of success (see MPEP 2143, MPEP 2112.01).
Regarding claim 57, modified Ennis teaches all of the elements of the claimed invention as stated above. Modified Ennis does not teach wherein the inside seal layer has an inside surface 
McAllister teaches a heat-shrinkable, heat-sealable multilayer film (McAllister, Par. 0006, 0026, 0075-0076, and claims 1, 6), wherein it is known to one of ordinary skill in the art to lower the coefficient of friction by use of antiblock agents and wherein it is desirable for the film to have a coefficient of friction of less than 0.3 (McAllister, Par. 0006, 0009, 0013, and 0025), which lies within the claimed range of less than 0.8, and therefore satisfies the claimed range, see MPEP 2131.03.
Since both modified Ennis and McAllister teach heat-shrinkable, heat-sealable multilayer films, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of McAllister to modify modified Ennis and create the inside heat seal layer and the outside layer to have a peak coefficient of friction of less than 0.8. This would allow the film to run properly on packaging equipment used by food processors as well as achieve good slip properties (McAllister, Par. 0006 and 0013).
Regarding claim 65, modified Ennis teaches the packaging article according to claims 1, 11, and 39, wherein the outside layer comprises an antiblock agent (Ennis, Table 1). Modified Ennis does not teach wherein the multilayer, heat-shrinkable film exhibits a specular gloss of at least 70%, measured in accordance with ASTM D2457.
McAllister teaches a heat-shrinkable, heat-sealable multilayer film (McAllister, Par. 0006, 0026, 0075-0076, and claims 1, 6), comprising an outer layer wherein the outer layer comprises antiblock agent wherein the antiblock agent is polysiloxane (McAllister, Par. 0007, 0025, and 0045).
Since both modified Ennis and McAllister teach heat-shrinkable, heat-sealable multilayer films, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of McAllister to modify modified Ennis and use polysiloxane as the 
Regarding claim 69, modified Ennis teaches all the elements of the claimed invention as stated above for claim 1. Modified Ennis further teaches wherein haze is an important property of the packaging article (Ennis, Col. 11 lines 27-32) does not teach wherein the multilayer heat-shrinkable film exhibits haze of less than 15%, measured in accordance with ASTM D1003-13.
McAllister teaches a heat-shrinkable, heat-sealable multilayer film (McAllister, Par. 0006, 0026, 0075-0076, and claims 1, 6), wherein the heat shrinkable film exhibits haze of less than 1 (McAllister, Par. 0077). It would have been obvious to one of ordinary skill in the art that this would correlate to a haze range that would overlap the claimed range of less than 15%, measured in accordance with ASTM D1003-13, and thus establish a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.

Regarding claim 73, modified Ennis teaches the packaging article according to Claims 1 and 11, wherein the heat-shrinkable film tubing has a heat-shrinkable patch film adhered to the outside surface thereof (Ennis, abstract, Col. 1 lines 5-11 and Col. 1 Line 60 - Col. 2), and the outside layer of the heat-shrinkable film tubing comprises antiblock particulates (McAllister, Par. 0027, 0059-0073). Modified Ennis further teaches the use of 20,000 ppm antiblock agent for a particle size of less than 1 micron, and about 1000 ppm for a particle size of about 5 microns (McAllister, Par. 0025). Modified Ennis therefore teaches wherein the antiblock particulates have an average particle size of from 1 micron to 5 microns, present in the outside layer in an amount from 1000 ppm to 20,000 ppm. Modified Ennis’ particle size range and presence range overlap the claimed ranges of at least 3 microns and 3,000 to 10,000 ppm respectively, and therefore establish a prima facie case of obviousness over the claimed ranges, see MPEP 2144.05, I. Modified Ennis further teaches wherein the patch film is adhered to the outside surface of the film tubing (Ennis, Col. 2 lines 52-57). Modified Ennis further teaches wherein it is known in the art to enhance the adhesion of the heat-shrinkable patch to the heat-shrinkable film (Ennis, Col. 4 lines 24-33). Modified Ennis therefore teaches an outside layer made of substantially similar materials to that of the instant specification. Furthermore, Modified Ennis teaches wherein the outer layer comprises similar antiblock particulates as the instant application as stated above, which according to the instant specification paragraph 00139 causes the green bond strength of the heat-shrinkable patch. Therefore, modified Ennis teaches wherein the patch is adhered to the surface with a green bond strength of at least 1 lb/in of patch width measured within 15 minutes of application of patch film to film tubing, see 
Regarding claim 82, modified Ennis teaches the packaging article according to claim 1, wherein the packaging article is an end seal bag (Ennis, Abstract, Col. 2 Lines 6-11).
Claim 77 is rejected under 35 U.S.C. 103 as being unpatentable over Ennis et al. (US 6663905 B1) in view of McAllister et al. (US 20040115453 A1) as applied to claim 1 above, further in view of Cornett (US 5908890 A).
Regarding claim 77, modified Ennis teaches all of the elements of the claimed invention as stated above for claim 1. Modified Ennis does not teach wherein the antiblock particulates comprise particulates having a refractive index of 1.4 to 1.6.
Cornett teaches a polymeric film comprising antiblock particulates wherein the antiblock particulates comprise pumice with a refractive index of 1.5 (Cornett, abstract, Col. 4 Lines 10-29 Col. 9 Line 55 – Col. 10 Line 3), which lies within the claimed range of 1.4 to 1.6, and thus satisfies the claimed range, see MPEP 2131.03.
Since both modified Ennis and Cornett teach a film comprising a polymeric material and an antiblock particulate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Cornett to modify modified Ennis and have the antiblock particulates of modified Ennis comprise pumice with a refractive index from 1.4 to 1.6. This would allow for the film to not stick to itself while not contributing to higher haze (Cornett, Abstract, Col. 1 Lines 24-30, and Col. 4 Lines 10-25).
Claim 91 is rejected under 35 U.S.C. 103 as being unpatentable over Ennis et al. (US 6663905 B1) in view of McAllister et al. (US 20040115453 A1) as applied to claim 1 above, further in view of Wing (US 3587843 A).
Regarding claim 91, modified Ennis teaches all of the elements of the claimed invention as stated above for claim 1. Modified Ennis does not teach wherein the packaging article further comprising a set of imbricated packaging articles on two strands of tape, each of said strands of tape having a tacky surface and an opposite surface free of tack, with each of the packaging articles having two overlying sides of substantially identical dimensions, each of said packaging articles having one side secured to said tacky surface of both of said tapes, with the open end of each of the packaging articles being in the same direction respecting the tapes as all of the other packaging articles in the set, and each successive packaging article adhered to the tapes being offset from the other packaging articles of the set and overlying the opening of an underlying packaging article, with the tapes being spaced apart and parallel to one another.
Wing teaches a packaging article further comprising a set of imbricated packaging articles on two strands of tape, each of said strands of tape having a tacky surface and an opposite surface free of tack, with each of the packaging articles having two overlying sides of substantially identical dimensions, each of said packaging articles having one side secured to said tacky surface of both of said tapes, with the open end of each of the packaging articles being in the same direction respecting the tapes as all of the other packaging articles in the set, and each successive packaging article adhered to the tapes being offset from the other packaging articles of the set and overlying the opening of an underlying packaging article, with the tapes being spaced apart and parallel to one another (Wing, Fig. 5 and Abstract).

    PNG
    media_image1.png
    449
    201
    media_image1.png
    Greyscale

Wing, Fig. 5
	Since both modified Ennis and Wing teach packaging articles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Wing and modify modified Ennis by creating the packaging article to comprise a set of imbricated packaging articles on two strands of tape, each of said strands of tape having a tacky surface and an opposite surface free of tack, with each of the packaging articles having two overlying sides of substantially identical dimensions, each of said packaging articles having one side secured to said tacky surface of both of said tapes, with the open end of each of the packaging articles being in the same direction respecting the tapes as all of the other packaging articles in the set, and each successive packaging article adhered to the tapes being offset from the other packaging articles of the set and overlying the opening of an underlying packaging article, with the tapes being spaced apart and parallel to one another. This would allow for packaging bags that could be easily loaded from the front end of the package in continuous sequence from the same position without requiring a long reach to gain entrance to the lead bag or a long movement of the package to place the next bag in the leasing position (Wing, Col. 1 Lines 1-10).
Claim 94 is rejected under 35 U.S.C. 103 as being unpatentable over Ennis et al. (US 6663905 B1) in view of McAllister et al. (US 20040115453 A1) as applied to claim 1 above, further in view of Scarberry et al. (US 5007744 A).
	Regarding claim 94, modified Ennis teaches all of the elements of the claimed invention as stated above for claim 1. Modified Ennis does not teach wherein the packaging article further comprises a plurality of packaging articles connected end-to-end to form a strand, each of the packaging articles being connected to an adjoining packaging article in the strand by a transverse line of weakness.
	Scarberry teaches a packaging article (bag) further comprising a plurality of packaging articles connected end-to-end to form a strand (strip) (Scarberry, Abstract, Col. 1 Lines 5-11, Col. 3 Lines 16-22, Fig. 1), each of the packaging articles being connected to an adjoining packaging article in the strand (strip) by a transverse line of weakness (Scarberry, Col. 3 Lines 33-56, Col. 5 lines 10-35, and Figs. 2, 5).
	Since both modified Ennis and Scarberry teach packaging articles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Scarberry to modify modified Ennis and have the packaging article further comprise a plurality of packaging articles connected end-to-end to form a strand, each of the packaging articles being connected to an adjoining packaging article in the strand by a transverse line of weakness. This would allow for multiple packaging articles that can be filled, sealed, and separated into individual filled bags with automatic packaging machinery (Scarberry, Col. 1 Lines 5-11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075.  The examiner can normally be reached on 7:30-5:30 M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        

/Eli D. Strah/Primary Examiner, Art Unit 1782